Case 2:19-cv-00029-Z-BR Document 34 Filed 09/13/21 Pagelof2 PagelD 262

 

IN THE UNITED STATES DISTRICT COURT U.S. DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAB eT D OF TEXAS

 

AMARILLO DIVISION
SEP 13 2021

 

 

 

WILLIAM DANIEL BROWDER,

 

By,

nity

CLERK, U.S. DISTRICT COURT

 

 

Petitioner,
Vv. 2:19-CV-029-Z-BR

Director, TDCJ-CID,

60? CO? CO? WOR CO? 60? CO? 60? 40?

Respondent.
ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions, and recommendation of the United States
Magistrate Judge to dismiss the Petition for a Writ of Habeas Corpus filed by petitioner in this
case. (ECF No. 32). No objections to the findings, conclusions, and recommendation have been
filed. After making an independent review of the pleadings, files, and records in this case, the
Court concludes that the findings, conclusions, and recommendation of the Magistrate Judge are
correct. It is therefore ORDERED that the findings, conclusions, and recommendation of the
Magistrate Judge are ADOPTED, and the Petition for a Writ of Habeas Corpus is DISMISSED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because Petitioner has
failed to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel,
529 U.S. 473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (5" Cir. 2011). The

Court ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and

recommendation filed in this case in support of its finding that Petitioner has failed to show (1)
Case 2:19-cv-00029-Z-BR Document 34 Filed 09/13/21 Page 2of2 PagelD 263

that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its
procedural ruling.” Slack, 529 U.S. at 484.

If Petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit
a motion to proceed in forma pauperis on appeal.

SO ORDERED.

September 13 , 2021.

 

MATAHEW J. KACSMARYK
ED STATES DISTRICT JUDGE
